
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 409
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 20, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for the conveyance of certain
		  Bureau of Land Management land in the State of Nevada to the Las Vegas Motor
		  Speedway, and for other purposes.
	
	
		1.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal
			 land means the approximately 115 acres of Bureau of Land Management land
			 identified on the map as Lands identified for Las Vegas Speedway Parking
			 Lot Expansion.
			(2)MapThe term map means the map
			 titled Las Vegas Speedway Parking Lot Expansion, dated March 6,
			 2009, and on file in the Office of the Director of the Bureau of Land
			 Management.
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			2.Conveyance of Federal
			 land to Nevada speedway
			(a)In
			 generalIf Nevada Speedway,
			 LLC, submits to the Secretary an offer to acquire the Federal land for the
			 appraised value, notwithstanding the land use planning requirements of section
			 202 and 203 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C.
			 1712, 1713), the Secretary shall convey to Nevada Speedway,
			 LLC, all right, title, and interest in and to the Federal land, subject to
			 valid existing rights.
			(b)Appraisal
				(1)In
			 generalNot later than 120
			 days after the date of enactment of this Act, the Secretary shall complete an
			 appraisal of the Federal land.
				(2)Applicable
			 lawThe appraisal under
			 paragraph (1) shall be conducted in accordance with—
					(A)the Uniform Appraisal Standards for Federal
			 Land Acquisitions; and
					(B)the Uniform Standards of Professional
			 Appraisal Practice.
					(3)CostsAll costs associated with the appraisal
			 required under paragraph (1) shall be paid by Nevada Speedway, LLC.
				(c)Payment of
			 considerationAs a condition
			 of the conveyance, Nevada Speedway, LLC, shall pay to the Secretary an amount
			 equal to the appraised value of the Federal land, as determined under
			 subsection (b).
			(d)Costs of
			 conveyanceAs a condition of
			 the conveyance, any costs of the conveyance under subsection (a) shall be paid
			 by Nevada Speedway, LLC.
			(e)ReversionIf Nevada Speedway, LLC, or any subsequent
			 owner of the Federal land conveyed under subsection (a), uses the Federal land
			 for purposes other than a parking lot for the Nevada Motor Speedway, all right,
			 title, and interest in and to the land (and any improvements to the land) shall
			 revert to the United States at the discretion of the Secretary.
			(f)ComplianceExcept
			 as otherwise provided in this Act, the conveyance authorized in this section
			 shall be carried out in compliance with all laws and regulations applicable to
			 the conveyance of Federal land.
			3.Withdrawal of federal
			 land
			(a)WithdrawalExcept as provided in section 2(a) and
			 subject to valid existing rights, the Federal land is withdrawn from—
				(1)all forms of entry, appropriation, and
			 disposal under the public land laws;
				(2)location, entry, and patent under the
			 mining laws; and
				(3)operation of the mineral leasing, mineral
			 materials, and geothermal leasing laws.
				(b)TerminationIf
			 2 years after the date of the enactment of this Act, the conveyance authorized
			 under section 2 has not been executed, the withdrawal under subsection (a)
			 shall have no force or effect.
			4.SunsetThe authority provided to the Secretary
			 under this Act shall terminate 5 years after the date of the enactment of this
			 Act.
		
	
		
			Passed the House of
			 Representatives July 16, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
